           Case 1:18-cv-01866-PGG Document 59 Filed 07/08/19 Page 1 of 15




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
JASON VALE,

                                                  Plaintiff,                 AMENDED COMPLAINT
                                                                             (Jury Trial Demanded)
                    -against-
                                                                             18 Civ. 1866 (PGG)
CITY OF NEW YORK, NYPD OFFICER CASEY
THOMAS, NYPD OFFICER “FNU” [FIRST
NAME UNKNOWN] HASTINGS; NYPD OFFICER
“FNU” GUIDO; NYPD OFFICER RICHARD
NAPOLITANO; NYPD OFFICER JAY WILLIAMS;
NYPD OFFICER “FNU” SPOTTS; NYPD OFFICER
“FNU” GOMEZ; NYPD OFFICER ALAN
DELROSARIO; NYPD SERGEANT DANNY
OSPINA; NYPD SERGEANT ANNIE VELEZ; NYPD
SERGEANT PAULA COTTINGHAM; NYPD
SERGEANT “FNU” GARCIA; NYPD SERGEANT
JOHN EPSTEIN; NYPD SERGEANT “FNU” TRENT;
NYPD SERGEANT “FNU” CHAN; NYPD
SERGEANT “FNU” CATALANO; NYPD OFFICER
“FNU” SUAZO; NYPD OFFICER “FNU” ORTIZ;
NYPD LIEUTENANT “FNU” BRODIN; NYPD
OFFICER “FNU” HARON; NYPD OFFICER “FNU”
BRANDON; NYPD SERGEANT “FNU” PALERMO;
NYPD OFFICER “FNU” VISCUSI; NYPD SERGEANT
JASON LAGNESE; NYPD SERGEANT CHRISTOPHER
CATALANO; NYPD CAPTAIN BRIAN BILY,
Supervisor in Charge of NYPD Queens Central Booking
Court Section Command; JOHN / JANE DOES
EMPLOYEES OF THE NYPD; QUEENS DISTRICT
ATTORNEY’S OFFICE EMPLOYEE MARIA
JOHNSON; ASSISTANT DISTRICT ATTORNEY JIM
QUINN; ASSISTANT DISTRICT ATTORNEY
LATOYA KRIDER; JOHN / JANE DOES
EMPLOYEES OF THE QUEENS DISTRICT
ATTORNEY’S OFFICE; QUEENS BOROUGH
CHIEF CLERK CAREY WONE; ASSISTANT
DEPUTY CHIEF CLERK WILLIAM REYES; SENIOR
COURT CLERK DAVE JONES; ASSOCIATE COURT
CLERK KEITH FEASTER; JOHN / JANE DOES
EMPLOYEES OF THE NEW YORK STATE

                                                                1
           Case 1:18-cv-01866-PGG Document 59 Filed 07/08/19 Page 2 of 15




OFFICE OF COURT ADMINISTRATION; LONG
ISLAND JEWISH MEDICAL CENTER; GARY
SCHULTZ; CARIDAD PRADO; WENDY
STIMPFL; JENNIFER SANTORO SHICKLER;
DORETH JOHNSON; MARGARET MURPHY; and
JOHN / JANE DOES EMPLOYEES OF LONG ISLAND
JEWISH MEDICAL CENTER,

                                                   Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

          Plaintiff Jason Vale, by his attorneys Jeffrey A. Rothman, Esq. and Scott A. Korenbaum,

Esq., for his Amended Complaint, alleges as follows:

                                                    INTRODUCTION

1.                  Jason Vale brings this action pursuant to, 42 U.S.C. § 1983, to redress the

deprivation of his federal constitutional rights.

                                           JURISDICTION AND VENUE

2.                  Pursuant to 28 U.S.C. §§ 1331 and 1343, jurisdiction is proper as Mr. Vale’s

claims arise under federal law. Pursuant to 28 U.S.C. § 1367, jurisdiction is proper as to his

claims arising under the common law of the State of New York.

3.                  Venue is proper for the United States District Court for the Southern District of

New York pursuant to 28 U.S.C. §1391 (a), (b) and (c).

                                                          PARTIES

4.                  Mr. Vale is a citizen of the United States. He resides in the State of New York,

County of Queens.

5.                  Defendant THE CITY OF NEW YORK is and was at all times relevant herein a

municipal entity created and authorized under the laws of the State of New York. It is authorized

by law to maintain a police department, which acts as its agent in the area of law enforcement

                                                                2
        Case 1:18-cv-01866-PGG Document 59 Filed 07/08/19 Page 3 of 15




and for which it is ultimately responsible. Defendant THE CITY OF NEW YORK assumes the

risks incidental to the maintenance of a police force and the employment of police officers as

said risk attaches to the public consumers of the services provided by the New York City Police

Department.

6.             Defendants NYPD OFFICER CASEY THOMAS; NYPD OFFICER “FNU”

[FIRST NAME UNKNOWN] HASTINGS; NYPD OFFICER “FNU” GUIDO; NYPD

OFFICER RICHARD NAPOLITANO; NYPD OFFICER JAY WILLIAMS; NYPD OFFICER

“FNU” SPOTTS; NYPD OFFICER “FNU” GOMEZ; NYPD OFFICER ALAN DELROSARIO;

NYPD SERGEANT DANNY OSPINA; NYPD SERGEANT ANNIE VELEZ; NYPD

SERGEANT PAULA COTTINGHAM; NYPD SERGEANT “FNU” GARCIA; NYPD

SERGEANT JOHN EPSTEIN; NYPD SERGEANT “FNU” TRENT; NYPD SERGEANT

“FNU” CHAN; NYPD SERGEANT “FNU” CATALANO; NYPD OFFICER “FNU” SUAZO;

NYPD OFFICER “FNU” ORTIZ; NYPD LIEUTENANT “FNU” BRODIN; NYPD OFFICER

“FNU” HARON; NYPD OFFICER “FNU” BRANDON; NYPD SERGEANT “FNU”

PALERMO; NYPD OFFICER “FNU” VISCUSI; NYPD SERGEANT JASON LAGNESE;

NYPD SERGEANT CHRISTOPHER CATALANO; NYPD CAPTAIN BRIAN BILY,

Supervisor in Charge of NYPD Queens Central Booking Court Section Command; JOHN /

JANE DOES EMPLOYEES OF THE NYPD; QUEENS DISTRICT ATTORNEY’S OFFICE

EMPLOYEE MARIA JOHNSON; ASSISTANT DISTRICT ATTORNEY JIM QUINN;

ASSISTANT DISTRICT ATTORNEY LATOYA KRIDER; and JOHN / JANE DOES

EMPLOYEES OF THE QUEENS DISTRICT ATTORNEY’S OFFICE are and were at all times

relevant herein duly appointed and acting officers, servants, employees and agents of THE CITY


                                                3
        Case 1:18-cv-01866-PGG Document 59 Filed 07/08/19 Page 4 of 15




OF NEW YORK and/or the New York City Police Department (NYPD), a municipal agency of

defendant THE CITY OF NEW YORK, and / or duly appointed and acting officers, servants,

employees and agents of the Queens County District Attorney’s Office. Defendants NYPD

OFFICER CASEY THOMAS; NYPD OFFICER “FNU” [FIRST NAME UNKNOWN]

HASTINGS; NYPD OFFICER “FNU” GUIDO; NYPD OFFICER RICHARD NAPOLITANO;

NYPD OFFICER JAY WILLIAMS; NYPD OFFICER “FNU” SPOTTS; NYPD OFFICER

“FNU” GOMEZ; NYPD OFFICER ALAN DELROSARIO; NYPD SERGEANT DANNY

OSPINA; NYPD SERGEANT ANNIE VELEZ; NYPD SERGEANT PAULA COTTINGHAM;

NYPD SERGEANT “FNU” GARCIA; NYPD SERGEANT JOHN EPSTEIN; NYPD

SERGEANT “FNU” TRENT; NYPD SERGEANT “FNU” CHAN; NYPD SERGEANT “FNU”

CATALANO; NYPD OFFICER “FNU” SUAZO; NYPD OFFICER “FNU” ORTIZ; NYPD

LIEUTENANT “FNU” BRODIN; NYPD OFFICER “FNU” HARON; NYPD OFFICER “FNU”

BRANDON; NYPD SERGEANT “FNU” PALERMO; NYPD OFFICER “FNU” VISCUSI;

NYPD SERGEANT JASON LAGNESE; NYPD SERGEANT CHRISTOPHER CATALANO;

NYPD CAPTAIN BRIAN BILY, Supervisor in Charge of NYPD Queens Central Booking Court

Section Command; JOHN / JANE DOES EMPLOYEES OF THE NYPD; QUEENS DISTRICT

ATTORNEY’S OFFICE EMPLOYEE MARIA JOHNSON; ASSISTANT DISTRICT

ATTORNEY JIM QUINN; ASSISTANT DISTRICT ATTORNEY LATOYA KRIDER; and

JOHN / JANE DOES EMPLOYEES OF THE QUEENS DISTRICT ATTORNEY’S OFFICE

are and were at all times relevant herein acting under color of state law in the course and scope

of their duties and functions as officers, agents, servants, and employees of defendant THE CITY

OF NEW YORK and / or the New York County District Attorney’s Office, were acting for, and


                                                 4
         Case 1:18-cv-01866-PGG Document 59 Filed 07/08/19 Page 5 of 15




on behalf of, and with the power and authority vested in them by THE CITY OF NEW YORK

and / or by the powers bestowed upon them by the State of New York, and were otherwise

performing and engaging in conduct incidental to the performance of their lawful functions in the

course of their duties. Defendants NYPD OFFICER CASEY THOMAS; NYPD OFFICER

“FNU” [FIRST NAME UNKNOWN] HASTINGS; NYPD OFFICER “FNU” GUIDO; NYPD

OFFICER RICHARD NAPOLITANO; NYPD OFFICER JAY WILLIAMS; NYPD OFFICER

“FNU” SPOTTS; NYPD OFFICER “FNU” GOMEZ; NYPD OFFICER ALAN DELROSARIO;

NYPD SERGEANT DANNY OSPINA; NYPD SERGEANT ANNIE VELEZ; NYPD

SERGEANT PAULA COTTINGHAM; NYPD SERGEANT “FNU” GARCIA; NYPD

SERGEANT JOHN EPSTEIN; NYPD SERGEANT “FNU” TRENT; NYPD SERGEANT

“FNU” CHAN; NYPD SERGEANT “FNU” CATALANO; NYPD OFFICER “FNU” SUAZO;

NYPD OFFICER “FNU” ORTIZ; NYPD LIEUTENANT “FNU” BRODIN; NYPD OFFICER

“FNU” HARON; NYPD OFFICER “FNU” BRANDON; NYPD SERGEANT “FNU”

PALERMO; NYPD OFFICER “FNU” VISCUSI; NYPD SERGEANT JASON LAGNESE;

NYPD SERGEANT CHRISTOPHER CATALANO; NYPD CAPTAIN BRIAN BILY,

Supervisor in Charge of NYPD Queens Central Booking Court Section Command; JOHN /

JANE DOES EMPLOYEES OF THE NYPD; QUEENS DISTRICT ATTORNEY’S OFFICE

EMPLOYEE MARIA JOHNSON; ASSISTANT DISTRICT ATTORNEY JIM QUINN;

ASSISTANT DISTRICT ATTORNEY LATOYA KRIDER; and JOHN / JANE DOES

EMPLOYEES OF THE QUEENS DISTRICT ATTORNEY’S OFFICE are sued individually.

The aforementioned JOHN / JANE DOES EMPLOYEES include supervisory level employees

responsible for the training, retention, supervision, discipline and control of subordinate


                                                 5
         Case 1:18-cv-01866-PGG Document 59 Filed 07/08/19 Page 6 of 15




members of the police department / District Attorney’s office under their command.

7.             Defendants QUEENS BOROUGH CHIEF CLERK CAREY WONE;

ASSISTANT DEPUTY CHIEF CLERK WILLIAM REYES; SENIOR COURT CLERK DAVE

JONES; ASSOCIATE COURT CLERK KEITH FEASTER; and JOHN / JANE DOES

EMPLOYEES OF THE NEW YORK STATE OFFICE OF COURT ADMINISTRATION are

and were at all times relevant herein duly appointed and acting officers, servants, employees and

agents of the State of New York. Defendants QUEENS BOROUGH CHIEF CLERK CAREY

WONE; ASSISTANT DEPUTY CHIEF CLERK WILLIAM REYES; SENIOR COURT

CLERK DAVE JONES; ASSOCIATE COURT CLERK KEITH FEASTER; and JOHN / JANE

DOES EMPLOYEES OF THE NEW YORK STATE OFFICE OF COURT

ADMINISTRATION are and were at all times relevant herein acting under color of state law in

the course and scope of their duties and functions as officers, agents, servants, and employees of

the State of New York, were acting for, and on behalf of, and with the power and authority

vested in them by the State of New York, and were otherwise performing and engaging in

conduct incidental to the performance of their lawful functions in the course of their duties.

Defendants QUEENS BOROUGH CHIEF CLERK CAREY WONE; ASSISTANT DEPUTY

CHIEF CLERK WILLIAM REYES; SENIOR COURT CLERK DAVE JONES; ASSOCIATE

COURT CLERK KEITH FEASTER; and JOHN / JANE DOES EMPLOYEES OF THE NEW

YORK STATE OFFICE OF COURT ADMINISTRATION are sued individually. The

aforementioned JOHN / JANE DOES EMPLOYEES OF THE NEW YORK STATE OFFICE

OF COURT ADMINISTRATION include supervisory level employees responsible for the

training, retention, supervision, discipline and control of subordinate members of the New York


                                                 6
         Case 1:18-cv-01866-PGG Document 59 Filed 07/08/19 Page 7 of 15




State Office of Court Administration under their command.

8.              Defendant LONG ISLAND JEWISH MEDICAL CENTER is a not-for-profit

hospital operating in New York City.

9.              Defendants GARY SCHULTZ; CARIDAD PRADO; WENDY STIMPFL;

JENNIFER SANTORO SHICKLER; DORETH JOHNSON; MARGARET MURPHY; and

JOHN / JANE DOES EMPLOYEES OF LONG ISLAND JEWISH MEDICAL CENTER are

and were at all times relevant herein duly appointed and acting officers, servants, employees and

agents of LONG ISLAND JEWISH MEDICAL CENTER. Defendants JOHN / JANE DOES

EMPLOYEES OF LONG ISLAND JEWISH MEDICAL CENTER. At all times herein

mentioned, defendants GARY SCHULTZ; CARIDAD PRADO; WENDY STIMPFL;

JENNIFER SANTORO SHICKLER; DORETH JOHNSON; MARGARET MURPHY; and

JOHN / JANE DOES EMPLOYEES OF LONG ISLAND JEWISH MEDICAL CENTER were

acting under color of state law through, inter alia, their ongoing relationship, joint action, and

conspiracy with the state actor defendants, and through their entwinement with the state actor

defendants and / or their employers, and through their performance of a public function, and were

clothed with, and acted with impunity because they were clothed with and protected by, the

authority of state law. Defendants GARY SCHULTZ; CARIDAD PRADO; WENDY STIMPFL;

JENNIFER SANTORO SHICKLER; DORETH JOHNSON; MARGARET MURPHY; and

JOHN / JANE DOES EMPLOYEES OF LONG ISLAND JEWISH MEDICAL CENTER are

sued individually. The aforementioned JOHN / JANE DOES EMPLOYEES include supervisory

level employees responsible for the training, retention, supervision, discipline and control of

subordinate employees of LONG ISLAND JEWISH MEDICAL CENTER under their


                                                    7
        Case 1:18-cv-01866-PGG Document 59 Filed 07/08/19 Page 8 of 15




supervision and command.

                             ADMINISTRATIVE PREREQUISITES

10.             On May 25, 2017, Mr. Vale filed a timely Notice of Claim with defendant City in

the Office of the City Comptroller, in accordance with the General Municipal Law.

11.             On January 18, 2018, Mr. Vale appeared for a hearing conducted pursuant to

General Municipal Law § 50-h.

12.             This action was commenced within one year and 90 days from the date of the

occurrences alleged herein, as required under Section 50-i of the General Municipal Law.

                           FACTS UNDERLYING THE COMPLAINT

13.             On Thursday, March 2, 2017, at approximately 8:30 p.m. and thereafter, Plaintiff

was arrested at LONG ISLAND JEWISH MEDICAL CENTER, 270-05 76th Avenue, Queens

Village, NY 11427.

14.             On information and belief his arresting officer was NYPD OFFICER CASEY

THOMAS, who at that time was assigned to the NYPD 105th Precinct.

15.             Plaintiff was thereafter shackled to a hospital bed by his ankles and wrist.

16.             Plaintiff remained shackled to the hospital bed without being arraigned for 20

days, until he was finally arraigned on March 22, 2017, and ordered released on his own

recognizance.

17.             In addition to NYPD OFFICER CASEY, while Plaintiff was shackled to the bed

for those 20 days, NYPD OFFICER “FNU” HASTINGS; NYPD OFFICER “FNU” GUIDO;

NYPD OFFICER RICHARD NAPOLITANO; NYPD OFFICER JAY WILLIAMS; NYPD

OFFICER “FNU” SPOTTS; NYPD OFFICER “FNU” GOMEZ; NYPD OFFICER ALAN


                                                  8
        Case 1:18-cv-01866-PGG Document 59 Filed 07/08/19 Page 9 of 15




DELROSARIO; NYPD SERGEANT DANNY OSPINA; NYPD SERGEANT ANNIE VELEZ;

NYPD SERGEANT PAULA COTTINGHAM; NYPD SERGEANT “FNU” GARCIA; NYPD

SERGEANT JOHN EPSTEIN; NYPD SERGEANT “FNU” TRENT; NYPD SERGEANT

“FNU” CHAN; NYPD SERGEANT “FNU” CATALANO; NYPD OFFICER “FNU” SUAZO;

NYPD OFFICER “FNU” ORTIZ; NYPD LIEUTENANT “FNU” BRODIN; NYPD OFFICER

“FNU” HARON; NYPD OFFICER “FNU” BRANDON; NYPD SERGEANT “FNU”

PALERMO; NYPD OFFICER “FNU” VISCUSI; NYPD SERGEANT JASON LAGNESE;

NYPD SERGEANT CHRISTOPHER CATALANO; and other JOHN / JANE DOES

EMPLOYEES OF THE NYPD stood guard over Plaintiff at various points.

18.           These Defendant members of the NYPD, along with NYPD CAPTAIN BRIAN

BILY, Supervisor in Charge of NYPD Queens Central Booking Court Section Command;

QUEENS DISTRICT ATTORNEY’S OFFICE EMPLOYEE MARIA JOHNSON; ASSISTANT

DISTRICT ATTORNEY JIM QUINN; ASSISTANT DISTRICT ATTORNEY LATOYA

KRIDER; the JOHN / JANE DOES EMPLOYEES OF THE QUEENS DISTRICT

ATTORNEY’S OFFICE; QUEENS BOROUGH CHIEF CLERK CAREY WONE;

ASSISTANT DEPUTY CHIEF CLERK WILLIAM REYES; SENIOR COURT CLERK DAVE

JONES; ASSOCIATE COURT CLERK KEITH FEASTER; the JOHN / JANE DOES

EMPLOYEES OF THE NEW YORK STATE OFFICE OF COURT ADMINISTRATION,

LONG ISLAND JEWISH MEDICAL CENTER; GARY SCHULTZ; CARIDAD PRADO;

WENDY STIMPFL; JENNIFER SANTORO SHICKLER; DORETH JOHNSON; MARGARET

MURPHY; and the JOHN / JANE DOES EMPLOYEES OF LONG ISLAND JEWISH

MEDICAL CENTER, failed to ensure that Plaintiff was arraigned within a reasonable time.


                                             9
        Case 1:18-cv-01866-PGG Document 59 Filed 07/08/19 Page 10 of 15




19.    JOHN / JANE DOES EMPLOYEES OF THE NYPD (from the 105 th Precinct or from

any other command sharing responsibility for taking any steps in order to arrange Plaintiff’s

hospital arraignment) who held the following titles / roles during the time period March 2, 2017

through March 22, 2017 (as set forth in NYPD Patrol Guide §§ 210-05 and 210-02) are also

specifically sued as Defendants herein (and, if not specifically named at present, will be amended

into the case as Defendants once their identities become known): the arresting officer(s); the desk

officer(s); the guarding officer(s) / guarding member(s); the precinct messenger(s); the borough

court section supervisor(s); the planning officer(s); and the commanding officer(s); the hospital

administrator; and the hospital liason.

20.            The supervisory JOHN / JANE DOES EMPLOYEES assigned the defendant

police officers to “guard” Mr. Vale while at the Hospital and / or otherwise are responsible –

through their actions or omissions – for the violation of Plaintiff’s rights through their failure to

ensure that Plaintiff was arraigned within a reasonable time.

21.            NYPD CAPTAIN BRIAN BILY, Supervisor in Charge of NYPD Queens Central

Booking Court Section Command, was referenced by Defendant WONE at his deposition (he

was deposed as a representative of the New York State Office of Court Administration pursuant

to Fed.R.Civ.P. 30(b)(6)) as having responsibilities concerning hospitalized arrestees in need of

timely hospital arraignments.

22.            QUEENS DISTRICT ATTORNEY’S OFFICE EMPLOYEE MARIA

JOHNSON; ASSISTANT DISTRICT ATTORNEY JIM QUINN; and ASSISTANT DISTRICT

ATTORNEY LATOYA KRIDER are referenced in documents produced to date in discovery by

the City Defendants in connection with Plaintiff’s arrest and prosecution, and the need for


                                                  10
        Case 1:18-cv-01866-PGG Document 59 Filed 07/08/19 Page 11 of 15




Plaintiff to have a timely hospital arraignment scheduled.

23.            QUEENS BOROUGH CHIEF CLERK CAREY WONE; ASSISTANT DEPUTY

CHIEF CLERK WILLIAM REYES; SENIOR COURT CLERK DAVE JONES; ASSOCIATE

COURT CLERK KEITH FEASTER; were the employees of the Queens Criminal Court Clerk’s

Office responsible for insuring that hospitalized arrestees were arraigned in a timely manner.

They were identified as such by Defendant Wone at his deposition.

24.            GARY SCHULTZ; CARIDAD PRADO; WENDY STIMPFL; JENNIFER

SANTORO SHICKLER; DORETH JOHNSON; and MARGARET MURPHY, are referenced in

emails produced in discovery by LONG ISLAND JEWISH MEDICAL CENTER, as having

been involved in communications concerning and / or having had responsibilities concerning

Plaintiff being manacled to his hospital bed and being in need of a timely hospital arraignment.

25.            Even though the NYPD, Queens County District Attorney’s Office (the “DA’s

Office”), the New York City Criminal Court, Queens County, and LONG ISLAND JEWISH

MEDICAL CENTER have procedures in place that provide for hospital bedside arraignments,

Mr. Vale was not arraigned within 24 hours as required by the laws of the State of New York.

26.            As a result of the actions and inactions of the defendants, Mr. Vale remained

manacled to his hospital bed for 20 days.

27.            Throughout his 20 days of being manacled to the hospital bed, pursuant to NYPD

policies, practices, customs, and usages Plaintiff had both his legs and one of his arms manacled,

which caused him significant and unnecessary discomfort and pain.

28.            All of the individual Defendants knew of, or should have known of, the medieval

and constitutionally deficient manner in which Plaintiff was manacled to the hospital bed during


                                                11
        Case 1:18-cv-01866-PGG Document 59 Filed 07/08/19 Page 12 of 15




these 20 days.

                                   FIRST CLAIM FOR RELIEF
                           (42 U.S.C. § 1983 – Excessive Detention and
                       Constitutionally Deficient Conditions of Confinement)

29.              Plaintiff Jason Vale repeats and realleges the allegations contained in all

preceding paragraphs, as if fully set forth herein.

30.              As a result of all of the defendants’ actions and omissions, and their policies,

practices, customs, and usages, Mr. Vale was detained, and at all times he knew he was detained.

Moreover, Mr. Vale did not consent to his confinement or to the harsh and unnecessary

conditions of his confinement.

31.              Because defendants did not have any justification for failing to have Mr. Vale

arraigned promptly, or for holding him under harsh and unnecessary conditions of confinement,

their actions and omissions were unreasonable within the meaning of the Fourth and Fourteenth

Amendments to the United States Constitution.

32.              As a result of the foregoing, plaintiff was deprived of his liberty, suffered bodily

injury, pain and suffering, psychological and emotional injury, great humiliation, costs and

expenses, and was otherwise damaged and injured.

                                  SECOND CLAIM FOR RELIEF
                            (State Law False Arrest/False Imprisonment)

33.              Plaintiff Jason Vale repeats and realleges the allegations contained in all

preceding paragraphs, as if fully set forth herein.

34.              As a result of all of the defendants’ actions and omissions, Mr. Vale was detained,

and at all times he knew he was detained. Moreover, Mr. Vale did not consent to his

confinement.

                                                  12
        Case 1:18-cv-01866-PGG Document 59 Filed 07/08/19 Page 13 of 15




35.            Because defendants did not have any justification for failing to have Mr. Vale

arraigned within 24 hours, their actions and omissions were not privileged.

36.            As a result of the defendants’ actions and omissions, Mr. Vale was detained, and

at all times he knew he was detained. Moreover, Mr. Vale did not consent to his confinement.

37.            As a result of the foregoing, plaintiff was deprived of his liberty, suffered bodily

injury, pain and suffering, psychological and emotional injury, great humiliation, costs and

expenses, and was otherwise damaged and injured.

38.            Some of these defendants were agents of defendants CITY OF NEW YORK and /

or LONG ISLAND JEWISH MEDICAL CENTER and were at all relevant times acting within

the scope of their employment.

39.            As the employer of some of the individual defendants, defendants CITY OF NEW

YORK and LONG ISLAND JEWISH MEDICAL CENTER are responsible for the harm Mr.

Vale has suffered as a result of these defendants’ employees’ actions and omissions pursuant to

the doctrine of respondeat superior.

                                   THIRD CLAIM FOR RELIEF
                                       (State Law Battery)

40.            Plaintiff Jason Vale repeats and realleges the allegations contained in all

preceding paragraphs, as if fully set forth herein.

41.            Defendants intentionally and without legal justification touched Mr. Vale in a

harmful and offensive manner.

42.            Mr. Vale did not consent or authorize these defendants to touch him this way.

43.            Some of these defendants were agents of defendants CITY OF NEW YORK and /

or LONG ISLAND JEWISH MEDICAL CENTER and were at all relevant times acting within

                                                 13
        Case 1:18-cv-01866-PGG Document 59 Filed 07/08/19 Page 14 of 15




the scope of their employment.

44.             As a result of the foregoing, plaintiff was deprived of his liberty, suffered bodily

injury, pain and suffering, psychological and emotional injury, great humiliation, costs and

expenses, and was otherwise damaged and injured.

45.             As the employer of some of the individual defendants, defendants CITY OF NEW

YORK and LONG ISLAND JEWISH MEDICAL CENTER are responsible for the harm Mr.

Vale has suffered as a result of these defendants’ employees’ actions and omissions pursuant to

the doctrine of respondeat superior.

                                  FOURTH CLAIM FOR RELIEF
                                     (State Law Negligence)

46.             The plaintiff incorporates by reference the allegations set forth in all preceding

paragraphs as if fully set forth herein.

47.             All of the defendants negligently caused injuries, emotional distress and damage

to the plaintiff. The acts and conduct of the defendants were the direct and proximate cause of

injury and damage to the plaintiff and violated his statutory and common law rights as

guaranteed by the laws and Constitution of the State of New York.

48.             As a result of the foregoing, plaintiff was deprived of his liberty, suffered bodily

injury, pain and suffering, psychological and emotional injury, great humiliation, costs and

expenses, and was otherwise damaged and injured.

49.             Some of these defendants were agents of defendants CITY OF NEW YORK and /

or LONG ISLAND JEWISH MEDICAL CENTER and were at all relevant times acting within

the scope of their employment.

50.             As the employer of some of the individual defendants, defendants CITY OF NEW

                                                 14
        Case 1:18-cv-01866-PGG Document 59 Filed 07/08/19 Page 15 of 15




YORK and LONG ISLAND JEWISH MEDICAL CENTER are responsible for the harm Mr.

Vale has suffered as a result of these defendants’ employees’ actions and omissions pursuant to

the doctrine of respondeat superior.



                                       PRAYER FOR RELIEF

       WHEREFORE, Mr. Vale prays for the following relief:

               (a)    compensatory damages in an amount to be determined at trial;

               (b)    punitive damages in an amount to be determined at trial;

               (c)    reasonable attorneys’ fees;

               (d)    costs and expenses; and

               (e)    such other and further relief as is just and proper.

Dated: New York, New York
       July 1, 2019

                                       _________/S/_______________
                                       Jeffrey A. Rothman, Esq.
                                       315 Broadway, Suite 200
                                       New York, New York 10007
                                       (212) 227-2980

                                       Scott A. Korenbaum, Esq.
                                       11 Park Place, Suite 914
                                       New York, New York 10007
                                       (212) 587-0018

                                       Attorneys for Plaintiff




                                                 15
